Citation Nr: 1617993	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity is addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	Neil Riley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970.  He also served on active duty for training (ADT) and inactive duty for training (IADT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, in which the RO granted the Veteran's claim of service connection for degenerative disc disease of L5-S1 and assigned a 40 percent rating effective March 15, 2004.  The Veteran disagreed with the initial rating and perfected a timely appeal in September 2012.

In February 2013, the Veteran testified during a hearing held before a Veterans Law Judge who is no longer employed by the Board.  A copy of the hearing transcript is of record.

In August 2013, the Board denied the Veteran's higher initial rating claim for service-connected degenerative disc disease of the lumbar spine.  The Board also remanded a claim of entitlement to TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  The Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Partial Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court) in March 2014, requesting that the Court vacate and remand the Board's August 2013 denial.  

Per the JMR, an April 2013 private medical report indicated incapacitating episodes of intervertebral disc syndrome lasting at least six weeks over the prior 12-month period.  The report further stated that the Veteran's condition of impairment was in excess of the criteria required for a 60 percent disability evaluation.  Not only did the Board err by neglecting to address this report, the Board further erred by omitting physical findings during the examination which demonstrated greater limitation of motion than indicated in the prior VA examination report.  The Court granted the JMR in an Order issued in March 2014.

In a May 2014 correspondence, the Veteran, through his attorney, requested a new Board hearing as to the issues on appeal.  Per his request, an additional Board hearing was conducted by the undersigned in June 2015, and a copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified in June 2015 that his lumbar spine disability had worsened since his last VA examination (see Transcript, p. 3), rendering the results non-pertinent to his current level of disability.  The Veteran was last afforded a VA orthopedic examination to address his disability in January 2014.  As such, this issue is remanded as to assess his present level of symptomatology for his claimed disability.

The Veteran also indicated during his Board hearing that outstanding VA treatment reports may exist which have not been associated with the claims file.  Specifically, he indicated that he underwent a lumbar spine procedure approximately one year prior to his hearing.  See Transcript, p. 17.  All outstanding VA treatment reports should be obtained and associated with the record.

Of note, the Veteran's claim for entitlement to TDIU is inextricably-intertwined with the issue addressed above, and will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA outpatient treatment reports and associate those documents with the file, to include those dated from June 2015 to the present.  

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his service-connected lumbar spine disability.  The examiner should discuss the impact this disability has on the Veteran's ability to maintain gainful employment.   

3.  Then, readjudicate the issues on appeal, to include entitlement to TDIU.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







